Citation Nr: 1115761	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  06-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right ear hearing loss, deformity, nerve damage, and infection due to VA surgical treatment.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1952 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2007, the Board denied entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right ear hearing loss, deformity, nerve damage, or infection due to VA surgical treatment.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Veteran's representative before the Court and VA General Counsel filed a joint motion for remand.  The Court granted the joint motion by a January 2009 order whereby the Board's October 2007 decision was vacated and the case was remanded to the Board for further action.  In September 2009, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On July 21, 2003, the Veteran underwent revision tympanomastoidectomy of the right ear at the VA Medical Center (VAMC) in Milwaukee, Wisconsin.

2.  The Veteran did not have additional hearing loss, deformity, nerve damage, or ear infection as a result of the July 21, 2003 surgery that was not reasonably foreseeable.

3.  The competent medical evidence does not reflect any qualifying additional otic disabilities of the right ear as a result of the July 21, 2003 surgery that is the result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA health care providers who performed the surgical treatment.

4.  It is as likely as not that the informed consent procedures of 38 C.F.R. § 17.32 were not substantially complied with in regards to the Veteran's additional deformity of the right ear as a result of the July 21, 2003 surgery.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for right ear hearing loss, nerve damage, or infection have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2010).

2.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for right ear deformity have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to make a decision as to the claim on appeal has been accomplished.  Through April 2005 and May 2006 notice letters, the RO notified the Veteran and his representative of the information and evidence needed to substantiate his claim for compensation under the provisions of 38 U.S.C.A. § 1151.  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in February 2011, which followed the May 2006 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the April 2005 and May 2006 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's records treatment records from the Milwaukee VAMC have been obtained and associated with the claims file.  Pursuant to the Board's September 2009 remand, available clinical records and informed consent forms relevant to the claim were obtained   The Veteran also submitted records from multiple private treatment providers.  Additionally, in January 2006 and November 2009, VA medical opinions were obtained in connection with the claim, the reports of which are of record.  The opinion reports contain sufficient evidence by which to decide the claim regarding whether any additional disability was a result of negligence or similar instance of fault on VA's part in conjunction with the July 21, 2003 right ear surgery.  A physician reviewed the evidence in the claims file and considered the Veteran's theory of VA negligence.  Furthermore, the Veteran was afforded a hearing before the Board in April 2007, the transcript of which is also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran contends that he has additional disability of the right ear as the result of VA surgical treatment on July 21, 2003.  Specifically, he alleges that he has increased hearing loss, deformity, nerve damage, and infection of the right ear, due to the surgery treatment.  With respect to the ear deformity, the Veteran states that his right ear protrudes and that he is unable to wear an in-the-canal hearing aid to amplify his hearing.  The Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151 was received by the RO in March 2005.

With respect to claims filed on or after October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2010).

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2010).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32 (2010), Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. § 17.32(b), all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate, the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  Finally, the consent form will be witnessed, will be filed in the patient's medical records, and will be valid for a period of 60 calendar days.  38 C.F.R. § 17.32(d).

The record reflects that on July 21, 2003, the Veteran underwent a revision tympanoplasty of the right ear with canal wall down mastoidectomy and ossicular reconstruction at the Milwaukee VAMC.  Cholesteatoma was removed from the Veteran's right ear.  According to the surgery report, there were no complications throughout the procedure.

A tympanoplasty is the reconstruction of the hearing mechanism of the middle ear, with restoration of the drum membrane to protect the round window from sound pressure, and establishment of ossicular continuity between the tympanic membrane and the oval window.  See Dorland's Illustrated Medical Dictionary 1976 (30th ed. 2003).  A mastoidectomy is an excision of the mastoid air cells or the mastoid process.  Id. at 1104.  A canal wall down mastoidectomy is an open-cavity tympanomastoidectomy, which includes removal of the posterior wall of the ear canal.  Id. at 1976.  Additionally, a cholesteatoma is a cystlike mass or benign tumor lined with stratified squamous epithelium, usually keratinizing, and filled with desquamating debris often including cholesterol.  Cholesteatomas are most common in the middle ear and mastoid region secondary to trauma or infection that heals improperly.  Id. at 354.

After the July 21, 2003 surgery, the evidence shows that the Veteran received follow-up treatment at the Milwaukee VAMC.  Audiograms showed some higher decibel levels in regards to hearing impairment in the right ear.  Treatment records indicated that the Veteran's right ear protruded following the surgery.  In July 2004, the Veteran underwent additional surgery at the Milwaukee VAMC in order to address the right ear deformity.

In January 2006, the claims file was forwarded to a VA physician for a medical opinion on the matter.  Dr. G.K.S. conducted a thorough review of the claims file and the hospital records associated with the Veteran's July 21, 2003 right ear surgery.  Dr. G.K.S. noted a history of cholesteatoma and past ear surgeries in the Veteran's medical record.  The Veteran had a tympanoplasty and intact wall mastoidectomy for cholesteatoma in June 1999.  The Veteran also underwent a tympanoplasty in July 2000.  Following the second surgery, an audiogram demonstrated that the Veteran had mild sloping to severe mixed hearing loss in the right ear with a 5 to 15 decibel air-bone gap.  In May 2003, shortly prior to the surgery in question, a VA audiogram demonstrated a mild sloping to severe mixed hearing loss of the right ear.  Dr. G.K.S. reported that the Veteran underwent a revision tympanoplasty in July 2003.  Dr. G.K.S. noted that the surgery report indicated that the Veteran had significant cholesteatoma eroding the posterior canal wall, which required a canal wall down mastoidectomy.  In addition, because the Veteran had ossicular erosion with discontinuity, he required an ossiculoplasty as well as a Goldenberg partial ossicular replacement prosthesis.

Postoperatively, in February 2004, audiometric records demonstrated that the Veteran had moderate to profound mixed hearing loss with a 20 to 40 decibel air-bone gap.  Dr. G.K.S. stated that the Veteran had nearly similar hearing prior to and after the surgery.  He noted that the Veteran did have worse hearing at 1000 Hz, which showed a 30 decibel worsening of conductive loss compared to the preoperative audiogram.  Additionally, the Veteran underwent otoplasty in July 2004 to correct the deformity of a protruded right ear.

Concerning the Veteran's contentions, Dr. G.K.S. noted that there was no evidence that the Veteran had additional nerve damage following the July 2003 surgery.  Regarding additional hearing loss, Dr. G.K.S. stated that the primary goal of the surgery was not to improve hearing but rather to provide the Veteran with a safe and dry ear so that he would not be subject to complications of cholesteatoma.  Dr. G.K.S. gave the opinion that he did not feel that there was any fault on VA's part as additional hearing loss is not an unreasonable outcome of the surgery and the Veteran's primary pathology, specifically cholesteatoma, dictated the outcome of the surgery.  In sum, Dr. G.K.S. opined that the Veteran's result from the surgery was not unexpected based on the description of his pathology and the surgery did not cause any unforeseeable additional disability in the Veteran.

With respect to the Veteran's right ear deformity and inability to wear an in-the-canal hearing aid, Dr. G.K.S. stated that Veteran's pathology dictated the necessity for a canal wall down mastoidectomy, which subsequently dictated the necessity for a canaloplasty in order to allow proper hygiene of the ear canal and mastoid cavity.  He also stated that the requirement of a new form of amplification, in the form of a behind-the-ear hearing aid, was not an unexpected outcome of the surgery.

Pursuant to the Board's September 2009 remand, the claims file was forwarded to a VA physician for another medical opinion on the matter.  Dr. D.U. conducted a complete review of the Veteran's claims file and history.  It was noted that the Veteran had a history of cholesteatoma and chronic otitis media.  He underwent surgery in 1999 at a private hospital.  This included a mastoidectomy, tympanoplasty, and removal of cholesteatoma.  A second surgery was performed at the same private facility in July 2000.  Dr. D.U. noted that, after the surgeries, the Veteran had mild sloping to severe mixed hearing loss in the right ear.  The Veteran did well from an otologic perspective for several years until he was noted to have recurrent cholesteatoma in July 2003.  At the Milwaukee VAMC, the Veteran underwent a revision tympanoplasty with a canal wall down mastoidectomy and a concurrent meatoplasty.  He was noted to have significant cholesteatoma requiring a widening of the external auditory canal and a partial ossicular replacement prosthesis.  Dr. D.U. noted that the post-operation audiometric records demonstrated that the Veteran had a moderate to profound mixed hearing loss in the right ear.  According to Dr. D.U., the Veteran only had one signal frequency at 1000 Hertz where he did show a 30 decibel worsening at the conductive loss in comparison to a pre-operative audiogram, but the remainder of the frequencies correlated well.  Dr. D.U. indicated that the hearing was nearly similar.  Following the July 2003 operation, the Veteran underwent an otoplasty in July 2004 to correct a deformity after the Veteran had concerns about his appearance due to a right ear protrusion.

Based on a review of the relevant medical records, audiograms, and physical examinations, Dr. D.U. gave the opinion that the Veteran did not suffer additional disability of the right ear as a result of the surgical treatment furnished to him at the Milwaukee VAMC on July 21, 2003.  Specifically, Dr. D.U. stated that the Veteran's hearing loss remains generally consistent, both pre- and post-operatively, with no significant declines noted.  Moreover, Dr. D.U. stated that there have not been any significant infectious complications with regard to the surgical procedure and there has been no documented nerve damage to the facial nerves seen in the chart review.  Dr. D.U. noted that, although the Veteran has concerns about the inability to wear an in-the-canal hearing aid, it is not uncommon after an otologic procedure, especially a canal wall down mastoidectomy, to have a larger external auditory canal that would necessitate a behind-the-ear hearing aid due to the wideness of the canal.

Additionally, Dr. D.U. explained that, given the Veteran's extensive ossicular erosion, substantial improvement in hearing would not be an expected outcome of the surgical procedure.  Dr. D.U. stated that the goal of the procedure was to create a dry, safe ear first and foremost and that this objective was achieved for the Veteran.  Dr. D.U. further opined that there did not appear to be any additional disability proximately caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of the VA in furnishing the surgical treatment.  Dr. D.U. stated that, while he was unable to comment on the exact discussion that was had at the time of the surgery, a widened canal is an expected outcome of the surgery.  In conclusion, Dr. D.U. did not feel that the Veteran sustained any additional disability or proximate disability as a result of any lack of proper care on the part of VA in furnishing the surgical treatment on July 21, 2003.

In consideration of the evidence of record, the Board finds that the Veteran did not have additional hearing loss, deformity, nerve damage, or ear infection as a result of the July 21, 2003 surgery that was not reasonably foreseeable.  Additionally, the competent medical evidence does not reflect any qualifying additional otic disabilities of the right ear as a result of the July 21, 2003 surgery that are the result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA health care providers who performed the surgical treatment.

Concerning nerve damage specifically, the medical evidence does not suggest that any additional nerve damage was caused by the July 2003 surgery other than the Veteran's own allegations.  Drs. G.K.S. and D.U. both explicitly stated that there was no evidence of nerve damage.  Without evidence of additional disability, section 1151 benefits are not for application.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(b).

In regards to infections, Dr. G.K.S. did not address postoperative ear infections in his report.  However, Dr. D.U. indicated that there had not been any significant infection complications with respect to the July 2003 surgery.  During his hearing, the Veteran testified that he had two right ear infections after the July 2003 surgery.  Additionally, he submitted a March 2006 VA physician's note that stated that the Veteran had ear surgery and could be subject to ear infections.  Nevertheless, the evidence does not establish additional disability in the form of right ear infections.  In a May 2003 VA treatment record, which was immediately prior to the surgery in question, it was noted that the Veteran had a 15-year history of right ear infections.  Thus, the postoperative evidence indicates only that the Veteran continued to be susceptible to infection in the right ear as he had been for many years prior to the July 2003 surgery.  Consequently, based on this evidence and Dr. D.U.'s opinion, section 1151 benefits are not warranted for right ear infection because additional disability was not shown.

With respect to hearing loss in the right ear, the evidence tends to show that the Veteran likely had at least some increased impaired hearing after the July 2003 surgery.  Although Drs. G.K.S. and D.U. both stated that pre- and post-operative hearing was similar, they implied that the Veteran had at least some additional hearing loss as a result of the July 2003 surgery based on higher decibel readings.  However, merely showing that a Veteran underwent surgery and then had additional disability does not establish causation.  Even though the Veteran likely had some additional disability of hearing loss in the right ear, section 1151 benefits are not warranted unless the additional disability was caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or was from an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  Drs. G.K.S. and D.U. both reported that the additional disability was not the fault of VA and the Veteran's cholesteatoma pathology dictated the results.  Additionally, Drs. G.K.S. and D.U. stated that the outcome of the surgery was not unforeseeable or that is was reasonably foreseeable.  In fact, based on the July 2003 surgical report, the subsequent VA treatment records, and the opinions of Drs. G.K.S. and D.U., the surgery was a success.

Regarding deformity, the evidence shows that the Veteran had deformity of the right ear as a result of the surgery, in the form of a protruding right ear and an inability to wear an in-the-canal hearing aid.  The fact that a follow-up surgery was performed in July 2004 to address the protrusion supports the indication that there was additional disability of deformity.  Nevertheless, similar to right ear hearing loss, even though the Veteran had some additional disability of deformity of the right ear, section 1151 benefits are not warranted unless the additional disability was caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or was from an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  Drs. G.K.S. and D.U. both reported that the additional disability (particularly the wide canal preventing in-the-ear hearing aids) was not the fault of VA and the Veteran's cholesteatoma pathology dictated the results.  Additionally, Drs. G.K.S. and D.U. stated that the outcome of the surgery was not unforeseeable or that is was reasonably foreseeable.  As noted previously, the evidence shows that the surgery was a success.

Even though VA fault is not established on account of a failure by VA to exercise the degree of care that would be expected of a reasonable health care provider, fault may still be established if VA furnished the surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  Pursuant to the Board's September 2009 remand, a copy of the actual consent form pertaining to the July 21, 2003 surgery was obtained.

The consent form in question is a Standard Form 522 "Request for Administration of Anesthesia, Blood Products, Performance of Operations, or Other Procedures."  The planned operation was a right revision tympanoplasty with mastoidectomy.  Among other things, the form was signed by the Veteran on July 21, 2003, it was noted that he consented freely without fraud, duress, or coercion, and it was noted that a discussion took place regarding the operation.  The purpose of the operation was to remove cholesteatoma.  It was noted that the risks involved and complications may include "bleeding, recurrent disease, facial weakness, dizziness, and hearing loss."

Given this evidence, the Board finds that VA substantially complied with the informed consent procedures for at least the possible additional disabilities of nerve damage, infections, and hearing loss.  Although the evidence does not reflect additional nerve damage or infections, the Veteran was apprised of the fact that those effects could occur in the form of facial weakness or recurrent disease.  Even though the evidence tends to show at least some additional hearing loss, the Veteran was expressly apprised of that possible complication.  Therefore, the Board concludes that section 1151 compensation is not warranted for nerve damage, infections, or hearing loss based on the informed consent provisions.

The July 21, 2003 consent form does not include "deformity" or some similar wording for that possible complication.  The consent form cautions that the risks involved and complications may include those listed, indicating the list is not exhaustive.  However, there is no indication that possibility of additional deformity was part of the discussion that the Veteran took part in prior to the surgery.  Drs. G.S.K. and D.U. both stated that the deformity was not unforeseeable or reasonably foreseeable, but that they could not be sure of the discussion that took place at the time of the consent.  Along these lines, the Court has held that it cannot be presumed that a complication was not discussed because it was not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  That is, a VA consent form without listing a possible complication is not negligence per se.  Id. at 239-41.  As part of the rationale, the Court cited to a VA official discussing the implementation of the informed consent provisions at a Senate hearing in 1976 who stated:  "It is obviously both impractical and impossible to detail every potential risk involved, and indeed if this were done many patients might well become so frightened that they would decline to accept needed and indicated treatment."  Id. at 240.  

Nonetheless, through submitted statements and hearing testimony, the Veteran has indicated that he was unaware that the deformity of the right ear could occur.  He stated that "I could not believe that they left my ear in that condition" when he saw that his right ear was protruding after the July 21, 2003 surgery.  The Veteran wondered "why didn't they put my ear back in place?" and "my ear was sticking way out there[,] why wouldn't he put it back?"  Even given the invasive nature of the surgery as indicated by the definitions noted previously, it does not appear that the Veteran was prepared for the result.

In view of the absence of "deformity" or a similar complication in the informed consent list of possible complications along with the Veteran's lay statements indicating that he was not aware that right ear deformity was a possible complication, the evidence is at least in equipoise as to whether VA substantially complied with the informed consent procedures of 38 C.F.R. § 17.32 as they relate to right ear deformity.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that it is as likely as not that the informed consent procedures of 38 C.F.R. § 17.32 were not substantially complied with in regards to the Veteran's additional deformity of the right ear as a result of the July 21, 2003 surgery.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given this finding, the Board concludes that the criteria for compensation benefits under 38 U.S.C.A. § 1151 for right ear deformity have been met as the Veteran has substantiated this aspect of his claim.

Thus, under these circumstances, the Board finds that the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 must be denied regarding hearing loss, nerve damage, and infection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this aspect of the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, with application of the benefit-of-the-doubt doctrine, the Board finds that compensation benefits are warranted under the provisions of 38 U.S.C.A. § 1151 for that part of the claim pertaining to deformity.


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right ear hearing loss, nerve damage, or infection due to VA surgical treatment is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right ear deformity due to VA surgical treatment is granted, subject to the laws and regulations governing the payment of monetary awards.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


